DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              C.J., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                    and GUARDIAN AD LITEM,
                           Appellees.

                              No. 4D21-1213

                           [August 23, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No. 56-2019-DP-
000246.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

   Andrew Feigenbaum of the Department of Children and Families, West
Palm Beach, for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KLINGENSMITH, JJ, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.